Case 1:18-cv-00987-MSK Document 36 Filed 06/03/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                                Judge Marcia S. Krieger

Civil Action No. 18-cv-00987-MSK

WILDERNESS WORKSHOP,
CENTER FOR BIOLOGICAL DIVERSITY,
LIVING RIVERS: COLORADO RIVERKEEPER, and
SIERRA CLUB,

       Plaintiffs,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, an agency of the U.S.
Department of the Interior,
BRIAN STEED, in his official capacity as the Deputy Director of the U.S. Bureau of Land
Management,
UNITED STATES DEPARTMENT OF THE INTERIOR, and
DAVID BERNHARDT, in his official capacity as Acting Secretary of the Interior,

       Federal Defendants,

and

AMERICAN PETROLEUM INSTITUTE

       Intervenor Defendant.


                                       MINUTE ORDER

ORDER ENTERED BY DISTRICT JUDGE MARCIA S. KRIEGER

       On May 31, 2019, the parties filed a Joint Status Report (ECF No. 34) indicating
that while they have made progress toward a resolution of the claims at issue in this case, they
need more time to continue discussions. Accordingly, the parties shall file a Joint Status Report
with the Court not later than July 1, 2019 advising the Court whether a continued stay is
warranted or if litigation deadlines should be reinstated.

       Dated this 3rd day of June, 2019.
